t c no united_states tax_court eaton corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date this case is before us on cross-motions for partial summary_judgment the issue is whether the earnings_and_profits e_p of the upper tier controlled_foreign_corporation cfc partners of eaton worldwide llc ew llc a domestic_partnership must be increased as a result of the partnership’s sec_951 income inclusions p contends that ew llc’s sec_951 inclusions do not affect the e_p of its upper tier cfc partners conversely r contends that the upper tier cfc partners increase their e_p to reflect ew llc’s sec_951 inclusions held the e_p of upper tier cfc partners of a domestic_partnership such as ew llc must be increased as a result of the partnership’s sec_951 income inclusions joel v williamson charles p hurley john t hildy brian w kittle geoffrey m collins christine s hooks rajiv madan royce l tidwell christopher p murphy nathan p wacker kevin r stults and christopher p bowers for petitioner john m altman ronald s collins jr eric p ingala and laurie a nasky for respondent opinion kerrigan judge the internal_revenue_service respondent determined deficiencies in federal_income_tax and penalties for the calendar taxable years years in issue of eaton corp eaton or petitioner this case is before the court on the parties’ cross-motions for partial summary_judgment unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure generally speaking a controlled_foreign_corporation cfc that is a partner in a domestic_partnership must include in gross_income its distributive_share of that partnership’s gross_income including income that the partnership included under sec_951 with respect to any lower tier cfcs according to respondent the upper tier cfc partners must also increase their earnings_and_profits e_p by such an amount adopting that approach respondent contends that the correct amounts to be included in petitioner’s gross_income under sec_951 and sec_956 are dollar_figure and dollar_figure for tax years and respectively petitioner by contrast contends that a domestic partnership’s sec_951 inclusions do not affect the e_p of its upper tier cfc partners the primary issue we must decide is whether the e_p of the upper tier cfc partners of eaton worldwide llc ew llc a domestic_partnership must be increased as a result of the partnership’s sec_951 income inclusions background some of the facts are stipulated and are so found eaton was a domestic_corporation with its principal_place_of_business in cleveland ohio when it timely filed its petition 1the parties have stipulated the amounts of the adjustments if the court upholds respondent’s position i corporate structure during the years in issue eaton was the parent of an affiliated_group_of_corporations eaton group that filed consolidated federal_income_tax returns members of the eaton group were shareholders of foreign_corporations that were cfcs within the meaning of sec_957 these cfcs collectively held directly or indirectly of the membership interests in ew llc the cfcs that held membership interests in ew llc during the years in issue were eaton holding iii s a r l eaton finance n v and eaton b v collectively upper tier cfc partners any adjustments to income under sec_951 for the upper tier cfc partners would be made to the consolidated income of the eaton group during the years in issue ew llc owned equity interests in and was the sole u s shareholder of several cfcs within the meaning of sec_957 lower tier cfcs ew llc included in income under sec_951 the subpart_f_income earned by the lower tier cfcs and amounts calculated under sec_956 with respect to the lower tier cfcs because the upper tier cfc partners were not u s persons under sec_957 they were not u s shareholders of the lower tier cfcs the lower tier cfcs did not make any distributions of property to ew llc during and on date ew llc purchased all the issued and outstanding common_stock of at holdings corp at holdings from a third party for dollar_figure at holdings was a delaware corporation and its sole asset was the stock of argo-tech corp also a delaware corporation ew llc thereafter owned of the issued and outstanding common_stock of at holdings or its successor eaton industrial corp for the purposes of applying sec_951 and sec_956 ew llc’s interest in at holdings constituted u s property which was treated as held by the upper tier cfc partners each upper tier cfc partner was thus treated as holding an interest in u s property by virtue of ew llc’s ownership of at holdings ii tax and financial reporting during the years in issue ew llc as the sole u s shareholder of the lower tier cfcs was required under sec_951 to include in gross_income its pro_rata share of the subpart_f_income generated by the lower tier cfcs and sec_956 amounts with respect to the lower tier cfcs the lower tier cfcs treated the 2the parties do not dispute that to the extent the upper tier cfc partners have applicable_earnings the u s shareholders of the upper tier cfc partners must include in income sec_956 amounts based on the upper tier cfc partners’ holdings of at holdings stock amounts thus included by ew llc as previously taxed e_p under sec_959 ew llc timely filed forms u s return of partnership income for the years in issue on which it reported income inclusions under sec_951 with respect to the lower tier cfcs during the years in issue ew llc issued schedules k-1 partner’s share of income deductions credits etc to the upper tier cfc partners reflecting their distributive shares of its income inclusions under sec_951 these distributive shares have since been adjusted slightly following an analysis of ew llc’s capital accounts the upper tier cfc partners excluded these amounts from gross_income and from the calculation of their subpart_f_income none of the upper tier cfc partners made any adjustments to their e_p corresponding to their distributive shares of ew llc’s income inclusions under sec_951 for all other items of income gain loss deduction or credit reflected on the schedules k-1 the upper tier cfc partners did make adjustments to their respective e_p the upper tier cfc partners likewise made no adjustments to their respective bases in their partnership interests in ew llc corresponding to their distributive shares of ew llc’s income inclusions under sec_951 for all other items of income gain loss deduction or credit reflected on the schedules k-1 the upper tier cfc partners did make adjustments to their respective bases in their partnership interests the consolidated financial position of eaton group and the consolidated results of its operations and cashflows were reported in conformity with u s generally_accepted_accounting_principles gaap for the years in issue for financial reporting purposes but not for federal_income_tax purposes eaton’s consolidated financial statements included the results and cashflows of the upper tier cfc partners ew llc and the lower tier cfcs each of the upper tier cfc partners prepared its unconsolidated financial statements and accounting_records in conformity with u s gaap i summary_judgment standard discussion summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that there is no genuine dispute as to any material fact and that he or she is entitled to judgment as a matter of law 116_tc_73 both parties have moved for partial summary_judgment and they agree that there exist no genuine disputes of material fact regarding the question they have asked us to decide after reviewing the pleadings and the stipulation of facts and attached exhibits we conclude that a decision may be rendered as a matter of law ii background law subpart_f was enacted in response to perceived abuses by u s taxpayers through the use of cfcs see 60_tc_917 in subpart_f congress has singled out a particular class of taxpayers u s shareholders whose degree of control_over their foreign_corporation allows them to treat the corporation’s undistributed_earnings as they see fit fn ref omitted the goal of subpart_f is to tax currently specified earnings_of cfcs that are in the aggregate controlled by u s shareholders 117_tc_67 in the ordinary course foreign_source_income earned by a cfc is not subject_to u s taxation until it is repatriated in the form of a dividend or other distribution to the cfc’s u s shareholders sec_881 and sec_882 59_tc_338 see also s rept no pincite 1962_3_cb_703 however under sec_951 a u s shareholder must include in gross_income for the current taxable_year its pro_rata share of certain items attributable to the cfc regardless of whether any distribution was made sec_951 and sec_956 were intended to prevent the repatriation of income to the united_states in a manner which does not subject it to u s taxation h_r rept no pincite 1962_3_cb_405 the senate_finance_committee report noted that g enerally earnings brought back to the united_states are taxed to the shareholders on the grounds that this is substantially the equivalent of a dividend being paid to them s rept no supra pincite c b pincite a cfc is a foreign_corporation whose stock is more than in terms of voting power or value owned directly indirectly or constructively by u s shareholders on any day during the corporation’s taxable_year sec_957 a u s shareholder is a u_s_person who owns directly indirectly or constructively or more of the total combined voting power of the foreign corporation’s stock sec_951 all of petitioner’s foreign subsidiaries are cfcs and petitioner is a u s shareholder under sec_951 sec_951 requires that a u s shareholder owning cfc stock on the last day of the cfc’s taxable_year include in gross_income for the current taxable_year its pro_rata share of certain items attributable to the cfc regardless of whether any distribution was actually made generally this includes both its subpart_f_income and the amount determined under sec_956 see sec_951 the amount determined under sec_956 is the u s shareholder’s pro_rata share of the lesser_of two amounts the excess of a the average amounts of the cfc’s investments in u s property as of the end of each quarter of the taxable_year over b the cfc’s earnings_and_profits representing previous sec_956 inclusions or the amount of the cfc’s applicable_earnings as defined in sec_956 representing essentially the cfc’s current and accumulated_earnings_and_profits that have not already been included in its u s shareholders’ gross incomes 137_tc_174 n citing boris i bittker lawrence lokken federal taxation of income estates and gifts para pincite through rev 3d ed aff’d 722_f3d_306 5th cir u s property includes among other things stock and debt of u s_corporations see sec_956 and c generally the amount taken into account with respect to any property that is u s property under sec_956 is its adjusted_basis reduced by any liability to which the property is subject when the cfc eventually distributes the amounts previously included in the u s shareholder’s gross_income pursuant to sec_951 the distribution then reduces the cfc’s e_p see sec_959 to avoid double_taxation to the shareholder the actual distribution is excluded from the shareholder’s gross_income see sec_959 iii analysis to determine whether the upper tier cfc partners are required to increase their e_p to reflect their distributive shares of ew llc’s sec_951 inclusions we need to analyze the interaction between sec_312 and sec_964 sec_312 a provision of subchapter_c is captioned effect on earnings_and_profits that section and the regulations interpreting it provide elaborate technical rules governing the calculation of e_p see sec_1_312-6 income_tax regs sec_964 a provision of subpart_f captioned earnings_and_profits concerns the calculation of the earnings_and_profits of any foreign_corporation sec_964 provides that e xcept as provided in sec_312 the earnings_and_profits of any foreign_corporation shall be determined according to rules substantially_similar to those applicable to domestic corporations under regulations prescribed by the secretary the rules applicable to domestic corporations are set forth in sec_312 and the regulations interpreting it sec_312 captioned certain foreign_corporations provides that special depreciation rules apply to computation of a foreign corporation’s e_p if less than percent of its gross_income is derived from sources within the united_states we must first decide the universe of regulations to which the phrase under regulations prescribed by the secretary as used in sec_964 refers that phrase as enacted in is naturally read to refer to any regulations that the secretary might later promulgate under sec_964 but given the statutory text we believe that this phrase also refers to regulations that the secretary had previously promulgated or might in the future promulgate under sec_312 the phrase under regulations prescribed by the secretary immediately follows the phrase rules substantially_similar to those applicable to domestic corporations sec_964 provides that the same general rules apply to e_p computations for domestic and foreign_corporations since those rules are set forth both in sec_312 and in the regulations interpreting it the reference to regulations in sec_964 is reasonably read to include regulations promulgated under sec_312 as well as under sec_964 there is nothing 3the secretary promulgated the initial regulations under sec_312 in date see t d 1955_2_cb_61 in the text of sec_964 that limits the scope of regulations to regulations that might later be promulgated under that specific provision the code does not comprehensively define ‘earnings and profits ’ but p rovisions of the code and regulations relating to earnings_and_profits ordinarily take taxable_income as the point of departure boris i bittker lawrence lokken federal taxation of income estates and gifts para at westlaw among the items entering into the computation of e_p are all items includible in gross_income under sec_61 or corresponding provisions of prior revenue acts sec_1_312-6 income_tax regs thus a corporation’s e_p are calculated by making certain adjustments to its taxable_income see 96_tc_858 aff’d 959_f2d_16 2d cir 52_tc_1 defining e_p as a measure to approximate a corporation’s power to make distributions which are more than just a return of investment quoting arthur r albrecht ‘dividends’ and ‘earnings or profits’ tax l rev aff’d per curiam 433_f2d_309 5th cir 4cf eg sec_964 the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this subsection emphasis added sec_312 and its accompanying regulations specify how the e_p computation is affected by various corporate transactions and events transactions and events that may require adjustments in computing e_p include distributions of property distributions of appreciated_property distributions of property subject_to indebtedness distributions of stock and securities tax-free distributions redemptions corporate separations and reorganizations discharge_of_indebtedness income depreciation installment_sales and last-in_first-out lifo inventory adjustments see sec_312 the rules applicable to domestic corporations as set forth in sec_312 and its accompanying regulations assume that the corporation will have determined its taxable_income using u s tax_accounting principles because that assumption will often be invalid for a foreign_corporation the regulations under sec_964 require that preliminary adjustments be made to the profit and loss p l statement of a foreign_corporation to enable the rules of sec_312 to be applied correctly sec_1_964-1 income_tax regs provides as follows e xcept as otherwise provided in the code and regulations the earnings_and_profits of a foreign_corporation for its taxable_year shall be computed for all federal_income_tax purposes substantially as if such corporation were a domestic_corporation by-- i preparing a profit and loss statement with respect to such year from the books of account regularly maintained by the corporation for the purpose of accounting to its shareholders ii making the adjustments necessary to conform such statement to the accounting principles described in paragraph b of this section and iii making the further adjustments necessary to conform such statement to the tax_accounting standards described in paragraph c of this section paragraph b of the regulation captioned accounting adjustments states that t he accounting principles to be applied in making the adjustments required by paragraph a ii shall be those accounting principles generally accepted in the united_states for purposes of reflecting in the financial statements of a domestic_corporation the operations of its foreign affiliates id para b these principles include for example clear_reflection_of_income and rules governing translation of foreign_currency amounts into united_states dollars id subdivs i v paragraph c of the regulation captioned tax adjustments specifies various tax_accounting standards to be applied in making the adjustments required by paragraph a iii these include for example adjustments to inventories to conform to the provisions of sec_471 and sec_472 and adjustments required by u s rules governing changes in accounting_method see id para c i and ii see also id para a providing that a foreign corporation’s p l must be adjusted to reflect the nondeductibility of bribe s and kickback s under sec_162 the regulations issued under sec_964 described above do not provide comprehensive guidance for calculating the e_p of a foreign_corporation rather they specify a preliminary process by which a foreign corporation’s p l statement is conformed to or made to resemble that of a domestic_corporation by making a series of tax_accounting adjustments sec_964 then incorporates the rules of section 312--other than the depreciation rule_of sec_312 --by requiring that the foreign corporation’s e_p shall be computed according to rules substantially_similar to those applicable to domestic corporations see sec_1_964-1 income_tax regs providing that the e_p of a foreign_corporation shall be computed substantially as if such corporation were a domestic_corporation in other words the foreign corporation’s e_p are determined according to rules substantially_similar to those applicable to domestic corporations in that its p l statements as adjusted through the regulations prescribed by the secretary are then further adjusted through most of the rules under sec_312 that would apply to a similarly situated domestic corporation’s computation of its e_p see sec_964 sec_1_964-1 income_tax regs this court and the commissioner have consistently applied the principles of sec_312 to compute a foreign corporation’s e_p see h 59_tc_53 concluding sec_312 applies to determine the effect of an earlier distribution aff’d without published opinion 500_f2d_1399 3d cir juha v commissioner tcmemo_2012_68 slip op pincite discussing the application of sec_312 and its regulations in determining a foreign corporation’s e_p in revrul_86_131 1986_2_cb_135 the commissioner analyzed the effect of a distribution_of_property on the e_p of a foreign_corporation for a domestic_corporation sec_312 sets forth the general_rule governing that subject the commissioner concluded that t he rules of sec_312 apply to distributions by a foreign_corporation as well as a domestic_corporation revrul_86_131 c b pincite citing h h robertson co v commissioner t c pincite 5the secretary issued notice_2009_7 2009_3_irb_312 and notice_2010_ 2010_22_irb_715 which address transactions similar to the transaction at issue however neither notice addresses the calculation of the e_p of a foreign_corporation 6we are not bound by revenue rulings and the weight we afford them continued for these reasons and looking at the plain meaning of the relevant provisions we conclude that the rules set forth in sec_312 and its regulations must be applied in determining the e_p of the upper tier cfc partners of ew llc see 83_tc_742 the next step is to determine what should be included in their e_p there is no explicit rule in sec_312 sec_964 or their accompanying regulations specifying how a cfc’s distributive_share of partnership income generally--or its distributive_share of a partnership’s income inclusion under sec_951 specifically--should be treated for purposes of computing its e_p we accordingly consult the general rules set forth in subpart_f and sec_312 subpart_f requires that the upper tier cfc partners compute their gross_income as if they were domestic corporations see sec_1_952-2 c income_tax regs the upper tier cfc partners are partners of a domestic_partnership sec_701 provides that a partnership is not liable for federal_income_tax instead its partners are liable in their individual capacities for the income_tax arising from the partnership’s operations in determining its income continued depends upon their persuasiveness and the consistency of the commissioner’s position over time see 323_us_134 129_tc_131 tax a partner must take into account its distributive_share of each item of partnership income gain loss deduction and credit sec_702 each partner is taxed on its distributive_share of partnership income without regard to whether the income is actually distributed sec_1_702-1 income_tax regs under these rules the upper tier cfc partners must include in their gross_income their distributive shares of ew llc’s income under sec_951 ew llc’s income includes subpart_f_income and sec_956 inclusions from the lower tier cfcs regardless of whether the lower tier cfcs made actual distributions the gross_income of the upper tier cfc partners thus includes their distributive_share of ew llc’s gross_income whether or not distributed pursuant to sec_61 and sec_702 the fact that the upper tier partners are cfcs makes no difference for the purposes of computing gross and taxable_income under subpart_f a foreign_corporation is treated as a domestic_corporation and the principles of sec_61 and sec_63 apply sec_1_952-2 and b income_tax regs since there are no code provisions or regulations that have special rules for e_p with respect to distributive shares of partnership income pursuant to sec_951 the general rules of sec_312 apply sec_1_312-6 income_tax regs explicitly states that e_p shall be determined by taking into account all items includible in gross_income under sec_61 because the upper tier cfc partners’ distributive shares of ew llc’s sec_951 inclusions are includible in their gross_income their e_p must be increased by those amounts therefore each upper tier cfc partner is required to include in gross_income and make a correlative increase to its e_p to reflect its distributive_share of ew llc’s partnership income including ew llc’s sec_951 inclusions with respect to the lower tier cfcs if the upper tier cfc partners did not increase their e_p on this account there is no other mechanism to ensure that their e_p would ever be increased that would produce an irrational result because as noted supra pp the lower tier cfcs treated the amounts included by ew llc as previously taxed e_p under sec_959 the fact that the upper tier cfc partners did not reflect their distributive shares of ew llc’s sec_951 inclusions on their unconsolidated financial statements has no bearing on the requirement that such amounts be included in their e_p the p l statement to which the regulations refer is not produced by copying local financial records but by preparing from such records a financial statement conforming to u s tax standards see sec_1_964-1 income_tax regs the required preparation includes ensuring that the p l statement conforms to u s federal_income_tax principles applicable to the computation of e_p by including all items of income under u s tax principles petitioner cannot follow local accounting or gaap to the exclusion of u s tax principles e_p are increased upon a corporate partner’s inclusion in income of a distributive_share of partnership income even if the partner does not receive a distribution of cash from the partnership see henry c beck co v commissioner t c pincite concluding that a corporation’s e_p are increased even if the profit that resulted in that increase is not taxable sec_1_312-6 income_tax regs revrul_79_20 1979_1_cb_137 iv petitioner’s arguments petitioner’s primary argument reduced to its essentials is that the sec_964 regulations supply a freestanding self-contained and comprehensive system for determining the e_p of a foreign_corporation without any need to refer to or incorporate the rules set forth in sec_312 and the regulations thereunder as discussed earlier sec_1_964-1 income_tax regs states that a foreign corporation’s e_p shall be computed substantially as if such corporation were a domestic_corporation by doing three things taking the foreign corporation’s p l statement and making u s accounting and tax adjustments to it petitioner interprets the preposition by in an extremely narrow sense to mean by doing these three things and nothing else petitioner contends that the upper tier cfc partners did the three required things by making the adjustments specified in paragraphs b and c of the regulation that having been done petitioner says the e_p computation was complete petitioner’s view of sec_1_964-1 income_tax regs forecloses resort to the general rules of sec_312 for determining the e_p of a foreign corporation--in particular to the requirement that e_p shall be determined by taking into account all items includible in gross_income under sec_61 sec_1_312-6 income_tax regs petitioner’s argument is unpersuasive the sec_964 regulations set forth preliminary steps that must be taken to conform a foreign corporation’s p l statement to that of a domestic_corporation by its terms sec_1_964-1 income_tax regs refers only to the profit and loss statement and the adjustments necessary to conform such statement to u s accounting and tax principles the sec_964 regulations do not tell the taxpayer how to compute e_p they simply require that the foreign corporation’s p l statement first be adjusted to u s standards before the e_p rules of sec_312 can be applied sec_964 explicitly incorporates the rules of sec_312 it provides that the e_p of a foreign_corporation shall be determined according to rules substantially_similar to those applicable to domestic corporations e xcept as provided in sec_312 if sec_964 did not incorporate the general rules of sec_312 congress would have had no reason to carve out an exception for the specific depreciation rules of sec_312 sec_1_964-1 income_tax regs reiterates the incorporation of sec_312 by stating that except as otherwise provided in the code and regulations the earnings_and_profits of a foreign_corporation for its taxable_year shall be computed for all federal_income_tax purposes substantially as if such corporation were a domestic_corporation the phrase except as otherwise provided in the code and regulations clarifies that all of the e_p rules applicable to domestic corporations also apply to a foreign_corporation unless there is a provision explicitly prohibiting application_for example sec_312 provides a special rule for taking into account interest_paid on a bearer bond for foreign_corporations other than cfcs if sec_312 did not apply to foreign_corporations there would be no need for sec_312 without reference to the detailed rules of sec_312 and the regulations interpreting it it would be without meaning--employing the sec_964 regulations alone--to perform an e_p computation for a foreign_corporation as noted earlier sec_312 and the regulations thereunder explain how numerous corporate transactions and events affect e_p these include distributions of property distributions of appreciated_property distributions of property subject_to indebtedness distributions of stock and securities tax-free distributions redemptions corporate separations and reorganizations discharge_of_indebtedness income depreciation installment_sales and lifo inventory adjustments see sec_312 the sec_964 regulations do not address or even mention any of these things this makes it clear that the e_p of a foreign_corporation must be determined by applying the general rules of sec_312 that govern e_p computations for a domestic_corporation finally petitioner contends that sec_951 inclusions do not increase the dividend paying capacity of the upper tier cfc partners petitioner refers to a sec_951 inclusion as phantom income and not a transfer of value it argues that e_p increase only where a corporation receives tangible economic value that enhances its dividend paying capacity there are many instances in which e_p are increased when amounts are included in income but no cash is received for example taxpayers that are subject_to the rules governing original_issue_discount oid on a debt_instrument are generally required to include the oid in gross_income and thus e_p even though no cash is received until a later period see sec_1272 sec_1 b income_tax regs another instance in which this occurs is with an accrual_method taxpayer similarly an accrual_method taxpayer may include income before the receipt of cash an accrual_method taxpayer’s e_p increase when the taxpayer accrues income not in a later period when cash is received see sec_1_312-6 income_tax regs sec_882 is irrelevant in determining the gross_income and hence the e_p of the upper tier cfc partners sec_882 provides for direct u s taxation of a foreign corporation’s u s -source income and income effectively connected with a u s trade_or_business sec_881 and sec_882 the sec_951 income inclusions at issue here are not u s source income or income effectively connected with a u s trade_or_business accordingly sec_881 and sec_882 are inapplicable in this case the gross_income of the upper tier cfc partners is calculated pursuant to sec_61 their distributive shares of ew llc’s income are thus included in their gross_income and correspondingly in their e_p v conclusion eaton’s upper tier cfc partners must include their distributive shares of ew llc’s income including their distributive shares of ew llc’s sec_951 income inclusions in their gross_income and their e_p cfcs compute e_p in the same manner as a domestic_corporation except as otherwise provided in the code or the regulations see sec_964 there are no special e_p rules in the code or regulations concerning a cfc partner’s distributive_share of partnership income domestic corporations increase e_p by amounts included in gross_income under sec_61 and a partner’s gross_income includes its distributive_share of all items of the partnership’s income see sec_61 sec_702 see also sec_1_312-6 income_tax regs eaton is thus required to include in its consolidated income under sec_951 and sec_956 dollar_figure and dollar_figure for tax years and respectively accordingly we will grant respondent’s motion for partial summary_judgment and deny petitioner’s cross-motion for partial summary_judgment we have considered all of the arguments made by the parties and to the extent we did not mention them above we conclude that they are moot irrelevant or without merit to reflect the foregoing reviewed by the court an appropriate order will be issued thornton marvel paris buch lauber nega ashford urda and copeland jj agree with this opinion of the court pugh j did not participate in the consideration of this opinion morrison j concurring in my view the opinion of the court is unsatisfactory to the extent it suggests that one of the rules in sec_1_312-6 income_tax regs the rule that e_p shall be determined by taking into account all items includible in gross_income under sec_61 governs the computation of the e_p of a foreign_corporation solely by operation of sec_964 without the intervening operation of sec_1_964-1 income_tax regs it is sec_1_964-1 income_tax regs by requiring the e_p of a foreign_corporation to be computed substantially as if such corporation were a domestic_corporation that incorporates that particular rule for the purpose of computing the e_p of a foreign_corporation foley c j dissenting eschewing a plain language interpretation the opinion of the court imprudently stretches the explicit terms of sec_964 and its accompanying regulation sec_964 provides except as provided in sec_312 for purposes of this subpart the earnings_and_profits of any foreign_corporation and the deficit in earnings_and_profits of any foreign_corporation for any taxable_year shall be determined according to rules substantially_similar to those applicable to domestic corporations under regulations prescribed by the secretary thus the secretary has wide latitude to prescribe these earnings_and_profits e_p calculations but pursuant to sec_312 cannot require a foreign_corporation that earns less than of its gross_income from u s sources to use straight_line depreciation yet the opinion of the court concludes that s ection a incorporates the rules of section 312--other than the depreciation rule_of sec_312 see op ct p to the contrary sec_964 explicitly incorporates sec_312 but makes no other reference to sec_312 undaunted by the plain language the opinion of the court continues misquotes the statute and proceeds to interpret language that congress did not write sec_964 provides that the same general rules apply to e_p computations for domestic and foreign_corporations since those rules are set forth both in sec_312 and in the regulations interpreting it the reference to regulations in sec_964 is reasonably read to include regulations promulgated under sec_312 as well as under sec_964 there is nothing in the text of sec_964 that limits the scope of regulations to regulations that might later be promulgated under that specific provision fn ref omitted see op ct p emphasis added sec_964 does not however provide that the same general rules apply to e_p computations for domestic and foreign_corporations the statute provides that the e_p of a foreign_corporation shall be determined according to rules substantially_similar to those applicable to domestic corporations under regulations prescribed by the secretary see sec_964 emphasis added without citing any precedent the opinion of the court goes on to state that the phrase under regulations prescribed by the secretary also refers to regulations that the secretary had previously promulgated or might in the future promulgate under sec_312 see op ct p emphasis added this analysis sets bad precedent and is a rickety analytical construct sec_964 delegates broad regulatory authority to the secretary and he exercised that authority by promulgating sec_1_964-1 income_tax regs which states e xcept as otherwise provided in the code and regulations the earnings_and_profits of a foreign_corporation for its taxable_year shall be computed for all federal_income_tax purposes substantially as if such corporation were a domestic_corporation by following a specific three-step process the opinion of the court states that p etitioner interprets the preposition ‘by’ in an extremely narrow sense to mean ‘by doing these three things and nothing else ’ see op ct p yet that is precisely what the regulation dictates indeed the prior version of sec_1_964-1 income_tax regs provided that a foreign corporation’s e_p shall be computed according to a five-step process see t d 1964_3_cb_260 the regulation’s first three steps were identical to the three steps in the current regulation the last two steps made obsolete by the enactment of sec_985 provided rules for converting a foreign corporation’s e_p calculation to u s dollars the first three steps of the prior regulation were not preliminary or subject_to additional revision under sec_312 the calculation was complete upon the conversion to u s dollars and like the current version of sec_1_964-1 income_tax regs sec_312 played no part in that calculation see t d 1964_3_cb_260 similarly the e_p calculation process in the current regulation is self-contained and complete the secretary certainly had and still has the authority to promulgate regulations incorporating the rules of or similar to sec_312 he has not 1in the secretary identified transactions similar to the transaction at issue as a transaction_of_interest that had the potential for tax_avoidance see notice_2009_7 2009_3_irb_312 in the secretary stated he would promulgate regulations to address these purported tax_avoidance transactions continued we need not opine on whether the secretary’s inaction is the result of bureaucratic indolence or inertia but we know this the secretary has not promulgated the rule respondent espouses and is now imploring us to do his bidding the opinion of the court acquiesces we should decline our role is to review and construe not adjust and reconstruct the statute and the regulations see 545_us_353 stating that courts are not free to rewrite the statute that congress has enacted the secretary is bound by the terms of the rules he created similarly taxpayers are bound by the applicable rules but they are not required to employ their imagination to divine them petitioner may have found a hole in the dike but the closing of the hole calls for the application of the secretary’s thumb not the court’s 294_f2d_876 1st cir vacating and remanding 34_tc_290 34_tc_456 and 34_tc_303 in short we must interpret not make the law gustafson j agrees with this dissent continued see notice_2010_41 2010_22_irb_715 he has not curiously respondent now asks the court rather than his office of tax policy scriveners to interpret sec_1_964-1 income_tax regs to halt a transaction similar to those he has for a decade deemed problematic
